DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2020/0350257 A1) in view of Shamma et al (US 2014/0239462 A1).
	Yang discloses a method of manufacturing an integrated circuit device [0001], the method comprising: 
forming a feature layer 26 [0050] on a substrate 16 in a first area 14 for forming a plurality of chips (device regions [0038]) and in a second area 12 surrounding the first area (see Fig.1), the feature layer having a flat upper surface in the first area (as depicted in Fig.8) and a step difference (because of topography due to the unfilled trench [0050]) in the second area; 
forming a hard mask structure including a first hard mask layer and a second hard mask layer on the feature layer in the first area and the second area (“An optional hardmask …layers (not shown) can be provided on the …layer 26” last sentence of paragraph [0050]);
forming a protective layer 28 (organic planarization layer or organic dielectric layer, [0051], Fig.9) contacting and covering the second hard mask layer so that the hard mask structure is protected and is not exposed in the first area and the second area (inherently contacting and covering because layer 28 covers the whole substrate); 
forming a photoresist layer 30 [0054] on the protective layer in the first area and the second area (see Fig.9); 
forming a photoresist pattern by: 
exposing and developing the photoresist layer only in the first area from among the first area and the second area (see Fig.10 only patterned in the first area) by using the step difference in the second area as an alignment key (“To minimize overlay error, the topography in the kerf region 12 is used to align the patterning features inside the device region.” [0055]), and

etching the protective layer and the hard mask structure only in the first area from among the first area and the second area by using the photoresist pattern in the first area as an etching mask (in order to expose layer 26, [0055], Fig.10).
Yang discloses to use hardmask layers, but fails to explicitly disclose sequentially depositing them.  Nor does Yang disclose a thickness of the first hard mask layer is greater than a thickness of the second hard mask layer.
Shamma teaches a method of patterning layers to form semiconductor devices [0002].  Shamma teaches that a multi-layer stack/hard mask structure 120 is used to pattern a target layer 110 [0025].  The multi-layer stack may comprise two, three, four, or more underlayers, such as layers 120a, 120b, 120c [0026].  Above the multi-layer stack is an optional underlayer 130 comprising a spin-on layer [0026].  Above the underlayer 130 is photoresist 140 [0025].

    PNG
    media_image1.png
    319
    515
    media_image1.png
    Greyscale

Shamma, Figure 1 (annotations added).

	Sharma teaches 
layer 120c may comprise 400 Å amorphous carbon deposited on the target layer, 
layer 120b comprising a 100 Å amorphous silicon on top of the amorphous carbon layer [0049] and 
an atomically smooth layer 120a such as silicon oxide [0051]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a multilayer mask structure of silicon oxide, amorphous silicon and amorphous carbon as taught by Shamma as the amorphous carbon mask layer structure/hard mask structure as cited, thereby sequentially depositing a thicker hard mask layer on a thinner hard mask layer as cited, in the method of Yang because Shamma teaches this enables the use of thin photoresist layers, thereby reducing exposure dose to pattern the photoresist. 
As to claim 2, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have at least some degree of non-uniformity as cited in the modified method of Yang as a result of having a step difference present.  In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to not expose the first portion to the outside in the modified method of Yang so as to have uniform properties in the final product.
 As to claim 3, see the rejection of claim 1.
As to claims 4, 13 and 20, Yang discloses EUV rays [0054].

As to claims 7 and 15-16, and further as to claim 20, Shamma teaches the hard mask structure may comprise CVD or ALD [0054].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to deposit as cited in the modified method of Yang because Shamma teaches CVD and ALD are useful techniques for deposition of layers in patterning processes.
	As to claims 10 and 18, the clause after “when” is considered optional because the claim does not require finding a defect.
As to claim 11, see the rejection of claim 1 where the first region encompasses a cell array/circuit region, and the second region encompasses a scribe lane region (where dicing occurs, [0038]).
As to claim 12, the modified method of Yang includes forming known device patterns [0025]-[0026].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form landing pads and island patterns as cited in the modified method of Yang as an obvious method of design choice depending on the desired function of the integrated circuit.
	As to claims 14 and 17, see the rejection of claim 1.  Yang discloses layer 26 may comprise metal layers [0050], but fails to disclose tungsten.  Tungsten is a well known conductor in integrated circuits (as also recognized by Yang as a conductor 20, [0041]).  Yang discloses to include well known structures [0026], which includes a bit line including a tungsten layer.  It would have been obvious to one with ordinary skill in the art before the effective filing date of 
	Further as to claim 17, see Figure 8 of Yang, which depicts the different levels.
	As to claim 19, see the rejection of claims 11 and 12.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2020/0350257 A1) in view of Shamma et al (US 2014/0239462 A1), as applied to claim 1, and further in view of Kim et al (KR 10-2007-0090622).
As to claim 8, Yang fails to disclose a rework process.  Kim teaches a method of manufacturing an integrated circuit device similar to Yang that includes trench alignment features.  More specifically, Kim teaches forming a feature layer 220 (tungsten film, paragraph 38) on a substrate 200 (paragraph 37) in a first area for forming a plurality of chips (cell region where bit lines may be provided, paragraph 45) and in a second area (“sort key formation area” paragraph 37), the feature layer having a step difference (“vertical cycle part” paragraph 37) in the second area;  forming a hard mask structure including a first hard mask layer (amorphous carbon 240, paragraph 38) on the feature layer in the first area and second area; forming a layer 250 (SOG film for capping, paragraph 38) covering the hard mask structure so that the hard mask structure is not exposed in the first area and the second area; 	forming a photoresist layer 260 (paragraph 40) on the protective layer in the first area and the second area; forming a photoresist pattern by exposing and developing the photoresist layer (“exposure development process” paragraph 41); etching the protective layer and the hard mask structure by using the photoresist pattern as an etching mask in the second area and forming an alignment key (“sort 
	Kim teaches rework as cited (paragraphs 41-42, 45) to prevent misalignment and improve manufacturing yield (paragraph 48).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to rework as cited in the modified method of Yang because Kim teaches this is useful to prevent misalignment and improve manufacturing yield.
	As to claim 9, Kim discloses ashing with an oxygen atmosphere (paragraph 42).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to ash as cited in the modified method of Yang because Kim teaches this is useful to remove photoresist in a rework technique.
		
Response to Amendment
Applicant’s arguments, see page 14, filed 10/11/21, with respect to the claim rejection over Kim in view of Ham and Shamma have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2020/0350257 A1) in view of Shamma et al (US 2014/0239462 A1).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2020/0350257 A1) in view of Shamma et al (US 2014/0239462 A1), as applied to claim 1, and further in view of Kim et al (KR 10-2007-0090622).
Yang is newly applied to teach the new limitation of “not exposing and not developing the photoresist in the second area” in the newly amended independent claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713